Citation Nr: 1218519	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-14 695	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for history of kidney stones.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from June 2002 to November 2004.  He is in receipt of a Purple Heart and a Combat Infantryman Badge, both of which denote participation in combat.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which declined to reopen the claim.  The RO in Phoenix, Arizona, currently has jurisdiction of the claim.  

The Veteran presented testimony at personal hearings before a Decision Review Officer (DRO) and the undersigned Veterans Law Judge in February 2009 and March 2012, respectively.  Transcripts of both hearings are of record.  


FINDINGS OF FACT

1.  An unappealed November 2006 rating decision declined to reopen a claim for service connection for history of kidney stones on the basis that no change was warranted in the previous denial since there was no evidence of any chronic residuals of kidney stone.  

2.  Additional evidence submitted since November 2006 on the issue of service connection for history of kidney stones does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for history of kidney stones.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for history of kidney stones.  See June 2008 VA Form 9.  The RO has declined to reopen the claim and has continued the denial issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

A rating decision issued by the RO in November 2006 declined to reopen a claim for service connection for history of kidney stones on the basis that no change was warranted in the previous denial since there was no evidence of any chronic residuals of kidney stone.  The RO notified the Veteran of this decision by letter dated December 2006, but he did not appeal.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(a).  An unappealed determination of the AOJ is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).

The Veteran filed a claim to reopen in June 2008, and this appeal ensues from the August 2008 rating decision issued by the RO in Lincoln, Nebraska, which declined to reopen the claim on the basis that no new and material evidence had been submitted.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In those cases where the evidence shows that the Veteran engaged in combat with the enemy, VA will accept satisfactory lay or other evidence of service incurrence if it is consistent with the circumstances, conditions or hardship of such service, notwithstanding the fact that there is no official record of such in-service incurrence; to that end, any reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the United States Court of Appeals for Veterans Claims (Court) found that while § 1154(b) relaxes the evidentiary burden for a combat Veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that the combat Veteran's disease or injury is automatically service-connected.  Rather, there must still be competent evidence of an etiological relationship between an in-service injury and a current disability. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence before the RO in November 2006 included the Veteran's service treatment records, which reveal that he was seen in June 2003 with complaint of vomiting, nausea, and blood in his urine.  He also reported cold chills and cold sweats and pain in his kidney area.  Physical examination revealed a nondistended abdomen with bowel sounds times four.  There was tenderness to light palpation in the left lower quadrant greater than the left upper quadrant (withdraws) and peritoneal signs were negative.  The assessment was rule out renal lithiasis.  See medical record.  The Veteran reported treatment for kidney stones at the time of his August 2004 discharge examination, but no residuals were noted and clinical evaluation of his abdomen and viscera was normal.  See reports of medical assessment and examination.  A September 2004 medical evaluation board revealed a past medical history pertinent for history of nephrolithiasis, in particular in the right [sic] kidney, in August 2003; repeat ultrasound did not show any further stones.  

Evidence before the RO in November 2006 also included VA treatment records from the Omaha Division of the Northwest Iowa Healthcare System, which are devoid of reference to complaint of, or treatment for, any problems with kidney stones or any residuals, and a December 2004 VA general medicine examination report, during which the Veteran was evaluated for left kidney stone and residuals.  At the time of the examination, the Veteran reported having a left kidney stone in late June or early July in 2003, when he was convalescing from a left knee injury and surgery and experienced some gross hematuria followed by some pain.  He had an acute episode of pain in which he actually collapsed and experienced some more hematuria and over the course of about two days, apparently passed some sediment and kidney stones.  There was no analysis done on the stone for its composition.  The Veteran denied experiencing further hematuria, back pain and/or dysuria since that time.  He reported being evaluated and being told he had no impairment of renal function and no other renal problems or conditions.  Following physical examination, the Veteran was diagnosed with history of kidney stone.  The examiner noted that this appeared to have been one episode of kidney stone, which resulted in no sequela of renal impairment.  It was also noted that the Veteran had had no recurrences of renal colic or renal or ureterolithiasis and it appeared the condition had resolved and that there was insufficient data to make a current diagnosis of any acute or chronic condition thereof.  

The evidence added to the record since November 2006 includes additional VA treatment records from the Omaha Division of the Northwest Iowa Healthcare System and the Phoenix, Arizona, VA Medical Center (to include the Thunderbird and Sun City clinics), which remain devoid of reference to complaint of, or treatment for, any problems with kidney stones or any residuals, statements from the Veteran that he had kidney stones while in service, and his personal testimony.  The Veteran testified that he had not had any residuals of kidney stones since the in-service incident, that he was under the impression VA did not believe he had kidney stones during service, and that he was concerned about potential future residuals from the kidney stones, to include undiagnosed kidney damage, while reiterating that he had had no residuals from his time in service to the present.  See February 2009 and March 2012 hearing transcripts.  

The medical evidence added to the record since November 2006 is new because it had not previously been submitted; however, it is not considered material because the evidence could not reasonably substantiate the claim were it to be reopened.  More specifically, the new medical evidence remains devoid of any indication that the Veteran has received any treatment related to kidney stones or any residuals.  In fact, the Veteran himself acknowledges as such because he denied having any residuals of the in-service kidney stones at the time of his February 2009 and March 2012 hearings.  Additionally, the Veteran's own statements concerning his claim are cumulative of those that were before the RO in November 2006 and are, therefore, not new.  As he did prior to November 2006, the Veteran continues to assert that he had an episode of kidney stones in service.  This same argument was advanced prior to the RO's November 2006 adjudication of the Veteran's claim.  

For the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claim for entitlement to service connection for history of kidney stones and that the claim to reopen must be denied.

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In regards to claims to reopen, the RO must provide notice as to what evidence is necessary to substantiate the element(s) of service connection that was found insufficient in its previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided to the Veteran in a July 2008 letter.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service and VA treatment records have been associated with the claims folder.  The Board acknowledges that the Veteran was not afforded a VA examination in conjunction with his claim to reopen.  However, VA is not required to provide an examination in the absence of new and material evidence.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

New and material evidence has not been received to reopen the claim for service connection for history of kidney stones.  The request to reopen this claim is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


